'DARGAN, J.
It is the duty of an administrator, to show by an inventory, the assets that have come to his hands. The defendant in error, by his account rendered for final settlement, shows, that he has received money, which was of the estate of his intestate, and Which he states belonged to a particular distributee, Mrs. Kidd, and which he has applied to her use, in private account with himself. But how much he has received is not shown, nor does he exhibit the accounts to which he has applied it; and the decree of final settlement sanctions this, and permits him, without the consent of Mrs. Kidd, to retain the amount, whatever it may be, without exhibiting how much he has received, or the debts to which it has been applied.
The orphans’ court has no jurisdiction, to allow an administrator to apply the distributive share of a distributee, to debts he claims to be due him, from such distributee, unless the distributee should consent that the administrator might do so. Watson v. Watson’s executor, at this term. No such consent is pretended in this case. Mrs. Kidd, as one of the distributees, by petition is made a party to the decree, and as .such can sue out a writ of error, and assigns error’s thereon. ’The cause, therefore, is properly before this court, and as the *93orphans’ court had not the jurisdiction to permit the defendant in error, under the circumstances shown on the final settlement, to retain the money that came to his hauds, in payment of debts owing from Mrs. Kidd to him, the decree of final settlement is reversed, and the cause remanded.